                 Case 20-12841-MFW                 Doc 852        Filed 04/06/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                          Case No. 20-12841 (MFW)

                                 Debtors.                    (Jointly Administered)

                                                             Ref. Docket No. 831

    CERTIFICATE OF NO OBJECTION TO FOURTH MONTHLY FEE APPLICATION
        OF GREENBERG TRAURIG, LLP, COUNSEL TO THE DEBTORS, FOR
        ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
    REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM FEBRUARY 1, 2021
                       THROUGH FEBRUARY 28, 2021

         The undersigned counsel to the above-captioned debtors and debtors in possession (the

“Debtors”) hereby certifies that:

         1.        On December 3, 2020, the United States Bankruptcy Court for the District of

Delaware (the “Court”) entered the Administrative Order Establishing Procedures for Monthly,

Interim, and Final Compensation and Reimbursement of Expenses of Professionals Retained in

These Chapter 11 Cases [Docket No. 202] (the “Interim Compensation Order”).

         2.        In accordance with the Interim Compensation Order, on March 22, 2021,

Greenberg Traurig, LLP (“Greenberg”) filed and served the Fourth Monthly Fee Application of

Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation for Services

Rendered and Reimbursement of Expenses for the Period from February 1, 2021 Through

February 28, 2021 [Docket No. 831] (the “Application”).



1
     The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
     of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
     federal tax identification numbers is not provided herein. A complete list of such information may be obtained
     on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
     debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
     FL 33442.


ACTIVE 56433685v1
              Case 20-12841-MFW         Doc 852        Filed 04/06/21   Page 2 of 2




        3.      Pursuant to the Notice of Fee Application [Docket 831-3], objections were due by

4:00 p.m. (Eastern Prevailing Time) on April 5, 2021. As of the date hereof, personnel at

Greenberg have not received any responses or objections to the Application.

        4.      Accordingly, pursuant to the Interim Compensation Order and the Application, the

Debtors are authorized to pay Greenberg 80% of the fees requested in the Application, or

$257,878.80, and 100% of the expenses requested in the Application, or $101.40, for a total

payment of $257,980.20, on an interim basis without further Court order.



Dated: April 6, 2021                         GREENBERG TRAURIG, LLP

                                             /s/ Dennis A. Meloro
                                             Dennis A. Meloro (DE Bar No. 4435)
                                             1007 North Orange Street, Suite 1200
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 661-7395
                                             Facsimile: (302) 661-7165
                                             Email: melorod@gtlaw.com

                                             - and -

                                             Nancy A. Peterman (admitted pro hac vice)
                                             Eric Howe (admitted pro hac vice)
                                             Nicholas E. Ballen (admitted pro hac vice)
                                             77 West Wacker Dr., Suite 3100
                                             Chicago, Illinois 60601
                                             Telephone: (312) 456-8400
                                             Facsimile: (312) 456-8435
                                             Email: petermann@gtlaw.com
                                                    howee@gtlaw.com
                                                    ballenn@gtlaw.com

                                             Counsel to the Debtors and Debtors in Possession




ACTIVE 56433685v1
